          Case 2:17-cv-02900-JCM-EJY Document 115
                                              116 Filed 02/12/21
                                                        02/17/21 Page 1 of 3



 1   ROBERT K. PHILLIPS
     Nevada Bar No. 11441
 2   ALYCE W. FOSHEE
 3   Nevada Bar No. 14519
     PHILLIPS, SPALLAS & ANGSTADT LLC
 4   504 South Ninth Street
     Las Vegas, Nevada 89101
 5   (702) 938-1510
     (702) 938-1511 (Fax)
 6
     rphillips@psalaw.net
 7   afoshee@psalaw.net

 8   Attorneys for Sam’s West, Inc.

 9                                  UNITED STATES DISTRICT COURT
10
                                             DISTRICT OF NEVADA
11
     DEVRA HANEY-WILLIAMS,                                    Case No.: 2:17-cv-02900-JCM-EJY
12
                            Plaintiff,                      STIPULATION AND [PROPOSED] ORDER
13   v.                                                     EXTENDING TIME FOR
                                                            DEFENDANT/THIRD-PARTY PLAINTIFF
14   SAM’S WEST INC., dba SAM’S PHARMACY
     #10-4974,                                              SAM’S WEST, INC. TO FILE ITS
15                                                          RESPONSE IN OPPOSITION TO THIRD
                            Defendants.                     PARTY DEFENDANT JUBILANT
16                                                          CADISTA PHARMACEUTICALS, INC.’S
                                                            MOTION TO DISMISS
17   SAM’S WEST INC.,
                                                              (First Request)
18                          Third-Party Plaintiff,
     v.
19
     JUBILANT CADISTA
20   PHARMACEUTICALS, INC., and DOES 1-10,
21   inclusive,

22                          Third-Party Defendants.

23          COME NOW Defendant/Third-Party Plaintiff SAM’S WEST INC. (“Sam’s West”), by and

24   through its counsel, Phillips Spallas & Angstadt LLC, and Third-Party Defendant JUBILANT

25   CADISTA PHARMACEUTICALS, INC. (“Jubilant Cadista”), by and through its counsel, Alverson

26   Taylor & Sanders, and hereby submit the following stipulation extending Sam’s West’s time to file a

27   Response in opposition to Jubilant’s Motion to Dismiss Sam's West's Third Party Complaint [ECF No.

28   108]. The parties aver that this is the first stipulation for an extension of time and the requested

     extension will not alter any date previously set by the Court in this matter.
                                                        -1-
         Case 2:17-cv-02900-JCM-EJY Document 115
                                             116 Filed 02/12/21
                                                       02/17/21 Page 2 of 3



 1          IT IS HEREBY STIPULATED AND AGREED that Sam’s West’s time to file a Response in
 2   opposition to Jubilant’s Motion to Dismiss Sam's West's Third Party Complaint shall be extended
 3   from February 15, 2021 to February 22, 2021.
 4   IT IS SO AGREED AND STIPULATED.

 5
     Dated: February 12, 2021                       Dated: February 12, 2021
 6

 7   PHILLIPS, SPALLAS & ANGSTADT                   ALVERSON TAYLOR & SANDERS
     LLC
 8
     /s/ Alyce W. Foshee.                           /s/ Adam R. Knecht
 9   _____________________________                  _____________________________
     ROBERT K. PHILLIPS                             ADAM R. KNECHT, ESQ.
10
     Nevada Bar No. 11441                           Nevada State Bar No. 13166
11   ALYCE W. FOSHEE                                6605 Grand Montecito Parkway
     Nevada Bar No. 14519                           Suite 200
12   504 South Ninth Street                         Las Vegas, Nevada 89149
     Las Vegas, Nevada 89101
13                                                  ARTHUR J. LIEDERMAN, ESQ.
     Attorneys for Sam’s West, Inc.                 (admitted pro hac vice)
14                                                  New York Bar No. 1184167
15                                                  MORRISON MAHONEY LLP
                                                    120 Broadway, Suite 1010
16                                                  New York, New York 10271

17                                                  Attorneys for Jubilant Cadista
                                                    Pharmaceuticals, Inc.
18

19
     IT IS SO ORDERED.
20                                                        ____________________________________
                                                          Hon. James C. Mahan
21
                                                          UNITED STATES DISTRICT JUDGE
22

23
                                                                February 17, 2021
                                                          DATE:___________________
24

25

26
27

28


                                                    -2-
         Case 2:17-cv-02900-JCM-EJY Document 115
                                             116 Filed 02/12/21
                                                       02/17/21 Page 3 of 3



 1                                     CERTIFICATE OF SERVICE
 2          I hereby certify that on the 12th day of February 2021, I served a true and correct copy of the
 3   foregoing, STIPULATION AND [PROPOSED] ORDER EXTENDING TIME FOR
 4   DEFENDANT/THIRD-PARTY PLAINTIFF SAM’S WEST, INC. TO FILE OTS RESPONSE
 5   IN OPPOSITION TO THIRD PARTY DEFENDANT JUBILANT CADISTA
 6   PHARMACEUTICALS, INC.’S MOTION TO DISMISS, as follows:
 7             By facsimile addressed to the following counsel of record, at the address listed below;
 8             By placing same to be deposited for mailing in the United States Mail, in a sealed envelope
 9   upon which first class postage was prepaid in Las Vegas, Nevada;
10             By Hand Delivery (ROC); and/or
               By Electronic Service through CM/ECF to:
11

12              ATTORNEY OF RECORD                             TELEPHONE/FAX                   PARTY
     ROSS MOYNIHAN, ESQ.                                   Phone: (702) 258-3034             Attorneys for
13   Nevada Bar No. 11848                                  Fax: (702) 258-0093                 Plaintiff
     LESLIE MARK STOVALL, ESQ.
14   Nevada Bar No. 2566
     STOVALL & ASSOCIATES
15   2301 Palomino Lane
     Las Vegas, NV 89107
16   les@lesstovall.com
     court@lesstovall.com
17   ADAM R. KNECHT, ESQ.                                  Phone: (702) 384-7000            Attorneys for
     Nevada State Bar No. 13166                            Fax: (702) 385-7000             Jubilant Cadista
18                                                                                         Pharmaceuticals,
     ALVERSON TAYLOR & SANDERS
                                                                                                 Inc.
19   6605 Grand Montecito Parkway
     Suite 200
20   Las Vegas, Nevada 89149
21   ARTHUR J. LIEDERMAN, ESQ.
     (admitted pro hac vice)
22   New York Bar No. 1184167
     MORRISON MAHONEY LLP
23
     120 Broadway, Suite 1010
24   New York, New York 10271

25   efile@alversontaylor.com

26
                                          /s/ Ashley M. Evans
27
                         An Employee of PHILLIPS, SPALLAS & ANGSTADT LLC
28


                                                    -3-
